441 F.2d 703
Leonard L. McLAIN, Petitioner-Appellee,v.Dr. George J. BETO, Director, Taxas Department ofCorrections, Respondent-Appellant.
No. 30147.
United States Court of Appeals, Fifth Circuit.
April 13, 1971.

Before BROWN, Chief Judge, WISDOM and RONEY, Circuit Judges.
PER CURIAM:


1
The Court has carefully examined the record and considered all of the contentions made in the appellant's brief.  The judgment is affirmed for the reasons stated in the district court's opinion orders of January 30, 1970, and in light of Pate v. Robinson, 1966, 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815; Lee v. Alabama, 5 Cir. 1967, 386 F.2d 97; Floyd v. United States, 5 Cir. 1966, 365 F.2d 368; and Carroll v. Beto, 5 Cir. 1970, 421 F.2d 1065.  See Local Rule 21.1


2
Although the District Court ordered the State of Texas to retry or release McLain, this is not to be construed to prohibit any commitment made pursuant to article 46.02, Vernon's Ann.Tex., C.C.P., nor to prevent proceeding under the Texas Mental Health Code, Vernon's Ann.Civ.St., art. 5547-1 et seq., or any other relevant state procedure, nor to preclude subsequent trial at any time McLain is determined to be competent to stand trial.


3
Robert Darden, Asst. Atty. Gen., Crawford C. Martin, Atty. Gen. of Tex., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellant.


4
Wallace M. Swanson, Ernest E. Figari, Jr., Dallas, Tex., for petitioner-appellee.



1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966